. O
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - — . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America 7 JUDGMENT IN A CRIMINAL CASE
. Vv. (For Offenses Committed On or After November 1, 1987)

Ramiro Guzman-Alcaraz Case Number: 3:20-mj-20087

 

Ellis M Johnstett

Defendant's Attorney

 

 

REGISTRATION NO. 93688298

 

 

 

 

  

 

 

 

 

 

 

THE DEFENDANT: ;
XJ pleaded guilty to count(s) 1 of Complaint ofa TiS IST: COURT
C1 was found guilty to count(s) By HERS OITA ey
after a plea of not guilty.

Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

1 The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be -
imprisoned for a term of: .
| Mano SERVED O _. days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shal! notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, January 15, 2020 °
Date of Imposition of Sentence

. Received i £ ‘1 .

HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy 3:20-mj-20087

 

 
